


EXHIBIT 10.19

 

RESTRICTED STOCK AWARD AGREEMENT

THE TORO COMPANY AMENDED AND RESTATED 2010 EQUITY AND INCENTIVE PLAN

 

This Agreement (this “Agreement”) dated [        ] (“Grant Date”), between The
Toro Company, a Delaware corporation (“Toro”), and [           ] (“you”) sets
forth the terms and conditions of the grant to you of a restricted stock award
(this “Restricted Stock Award”) of [       ] shares of common stock, par value
$1.00 per share, of Toro (“Award Shares”) under The Toro Company Amended and
Restated 2010 Equity and Incentive Plan, as such plan may be amended from time
to time (the “Plan”).  This Restricted Stock Award is subject to all of the
terms and conditions set forth in the Plan, this Agreement and the Restricted
Stock Award Acceptance Agreement should you decide to accept this Restricted
Stock Award.  All of the terms in this Agreement and the Restricted Stock Award
Acceptance Agreement that begin with a capital letter are either defined in this
Agreement or in the Plan.  Except as otherwise indicated, for purposes of this
Agreement and the Restricted Stock Award Acceptance Agreement, any reference to
“Employer” shall mean the entity (Toro or any Affiliate or Subsidiary) that
employs you.

 

1.                                      Vesting and Forfeiture.

 

(a)                                 Except as provided in Sections 1(b), 1(c),
5, 6 and 7 of this Agreement, your interest in the Award Shares will vest and
become nonforfeitable [on             /in          (  ) as equal as possible
installments on each of the                anniversaries after the Grant Date].

 

(b)                                 If your employment or other service with the
Employer is terminated by reason of your death or Disability before your
interest in all of the Award Shares subject to this Award has vested and become
nonforfeitable under Section 1(a), then you will forfeit all of the Award Shares
subject to this Restricted Stock Award except those Award Shares in which you
have pursuant to Section 1(a) a nonforfeitable interest on the date your
employment or other service with the Employer so terminates.

 

(c)                                  If your employment or other service with
the Employer is terminated for any reason other than your death or Disability,
before your interest in all of the Award Shares subject to this Award has vested
and become nonforfeitable under Section 1(a), then you will forfeit all of the
Award Shares subject to this Restricted Stock Award except those Award Shares in
which you have pursuant to Section 1(a) a nonforfeitable interest on the date
your employment or other service with the Employer so terminates.

 

(d)                                 Notwithstanding anything to the contrary in
the Plan, and unless otherwise determined by the Committee in its sole
discretion, your termination date shall be the date on which your active
employment or other service ceases and shall not be extended by any notice of
termination of employment or severance period provided to you by contract or
practice of Toro or the Employer or mandated under local law, unless otherwise
required by applicable law.

 

1

--------------------------------------------------------------------------------


 

2.                                      Shareholder Status.  Unless and until
your Award Shares are forfeited, you will have the right to vote the Award
Shares.  If you forfeit the Award Shares, at the same time you will forfeit your
right to vote the Award Shares.  Any stock or cash dividends (including without
limitation regular cash dividends) or other distributions of property made with
respect Award Shares that remain subject to forfeiture under Section 1(a) shall,
in Toro’s complete discretion, be held by Toro or reinvested in additional
shares of Restricted Stock that are subject to the same conditions or
restrictions as the Award Shares, and your right to receive such dividends,
additional shares of Restricted Stock or other property shall be forfeited or
shall vest and become nonforfeitable at the same time the Award Shares with
respect to which the dividends, additional shares of Restricted Stock or other
property are attributable are forfeited or vest and become nonforfeitable. 
Except for the rights set forth in this Section 2, you shall have no rights as a
shareholder of Toro with respect to the Award Shares until your interest in the
Award Shares vests and becomes non-forfeitable.  For purposes of this Agreement
and the Restricted Stock Award Acceptance Agreement, the term “Award Shares”
includes all dividends or other distributions made with respect to the Award
Shares that have been held by Toro or are reinvested in additional shares of
Restricted Stock.

 

3.                                      Issuance of Shares.  Toro will issue the
Award Shares to you in book-entry or certificate form or issue and deposit the
Award Shares for your benefit with any broker with which you have an account
relationship or Toro has engaged to provide such services under the Plan. Toro’s
Vice President, Secretary and General Counsel will direct Toro’s transfer agent
or broker not to honor any requests by you to transfer the Award Shares or to
issue a physical stock certificate representing such Award Shares until such
time that your interest in the Award Shares vests and becomes non-forfeitable. 
As soon as practicable after each date as of which your interest in any Award
Shares vests and becomes nonforfeitable under Section 1(a) or 6 of this
Agreement, Toro will direct its transfer agent or broker to honor any requests
thereafter by you to transfer such Award Shares or to issue a physical stock
certificate representing such Award Shares.  If the Award Shares are forfeited
under Section 1 of this Agreement or if this Restricted Stock Award is
terminated and forfeited under Section 5 or 6 of this Agreement, the Award
Shares will automatically revert back to Toro.

 

4.                                      No Transfer. You may not transfer this
Restricted Stock Award, the Award Shares or any rights granted under this
Restricted Stock Award other than by will or applicable laws of descent and
distribution or, if approved by the Committee, pursuant to a qualified domestic
relations order entered into by a court of competent jurisdiction.

 

5.                                      Adverse Action.  In addition to the
other rights of the Committee under the Plan, if you are determined by the
Committee, acting in its sole reasonable discretion, to have taken any action
that would constitute an Adverse Action, (a) all of your rights under the Plan
and any agreements evidencing an Award granted under the Plan, including this
Agreement evidencing this Restricted Stock Award, then held by you shall
terminate and be forfeited without notice of any kind, and (b) the Committee in
its sole discretion may require you to surrender and return to Toro all or any
Award Shares received, or to disgorge all or any profits or any other economic
value (however defined by the Committee) made or realized by you, during the
period beginning one (1) year prior to your termination of employment or other
service with the Employer in connection with any Awards granted under the Plan,
including this Restricted Stock Award, or

 

2

--------------------------------------------------------------------------------


 

any Award Shares issued upon the exercise or vesting of any Awards, including
this Restricted Stock Award.  This Section 5 shall not apply following a Change
of Control.

 

6.                                      Clawback, Forfeiture or Recoupment.  Any
Award Shares issued to you under this Restricted Stock Award will be subject to
the forfeiture provision contained in Section 13.6(b) of the Plan as well as any
other or additional “clawback,” forfeiture or recoupment policy adopted by Toro
either prior to or after the date of this Agreement

 

7.                                      Change of Control.  In the event of a
Change of Control, the provisions of the Plan applicable to a Change of Control
will apply to this Restricted Stock Award.

 

8.                                      Section 83(b) Election.  You hereby
acknowledge that you have been informed that, with respect to the grant of this
Restricted Stock Award and within thirty (30) days of the Grant Date, you may
file an election with the Internal Revenue Service electing pursuant to
Section 83(b) of the Code to be taxed currently on the fair market value of this
Restricted Stock Award on the Grant Date.  You further acknowledge that it is
your sole responsibility to timely file the election under Section 83(b) of the
Code if you choose to make such an election.  You should consult your personal
tax or financial advisor with any questions regarding whether to make a
Section 83(b) election.  If you make such an election, you are required under
the terms of the Plan to promptly provide Toro with a copy of the election form.

 

9.                                      Tax Withholding.  Toro will deduct or
withhold from the Award Shares any federal, state, local or other taxes of any
kind, domestic or foreign, that Toro or any plan administrator of the Plan, as
applicable, reasonably determines is required by law to be withheld with respect
to income recognized in connection with this Restricted Stock Award or will take
such other action as may be necessary in the opinion of Toro to satisfy all
obligations for the payment of such taxes.  Any Award Shares withheld to pay
such tax withholding obligations will be valued at their Fair Market Value on
the date the withholding is to be determined, but such withholding shall not
exceed an amount of withholding based on the maximum statutory tax rates in your
applicable tax jurisdictions (unless a lesser amount of withholding is required
to avoid the classification of the Restricted Stock Award as a liability on
Toro’s consolidated balance sheet or other adverse accounting treatment).

 

10.                               No Right to Continue Employment or Service. 
Neither the Plan, this Restricted Stock Award, nor any related material shall
give you the right to continue in employment by or perform services to the
Employer or shall adversely affect the right of the Employer to terminate your
employment or service relationship with or without cause at any time.

 

11.                               Governing Law.  This Agreement and the
Restricted Stock Award Acceptance Agreement shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.

 

12.                               Electronic Delivery.  Toro, in its sole
discretion, may decide to deliver any documents related to this Restricted Stock
Award granted to you under the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the

 

3

--------------------------------------------------------------------------------


 

Plan through an on-line or electronic system established and maintained by Toro
or a third party designated by Toro.

 

13.                               Venue.  In accepting this Restricted Stock
Award, you are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of the State of Minnesota of the United States of
America to resolve any and all issues that may arise out of or relate to this
Restricted Stock Award and this Agreement.

 

14.                               Binding Effect. This Agreement shall be
binding upon Toro and you and its and your respective heirs, executors,
administrators and successors.

 

15.                               Conflict.  To the extent the terms of this
Agreement or the Restricted Stock Award Acceptance Agreement are inconsistent
with the Plan, the provisions of the Plan shall control and supersede any
inconsistent provision of this Agreement or the Restricted Stock Award
Acceptance Agreement.

 

16.                               Non-Negotiable Terms.  The terms of this
Agreement and the Restricted Stock Award Acceptance Agreement are not
negotiable, but you may refuse to accept this Restricted Stock Award by
notifying Toro’s Vice President, Secretary and General Counsel, or Managing
Director, HR & Total Rewards, as applicable, in writing.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution or electronic acceptance of
the attached Restricted Stock Award Acceptance Agreement.

 

[         ]

By:

 

 

President and CEO

 

5

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD ACCEPTANCE AGREEMENT

, 20

 

I hereby agree to the terms and conditions governing the Restricted Stock Award
as set forth in the Restricted Stock Award Agreement, this Restricted Stock
Award Acceptance Agreement and as supplemented by the terms and conditions set
forth in the Plan.

 

In accepting the Restricted Stock Award, I hereby acknowledge that:

 

(a)                                 The Plan is established voluntarily by Toro,
it is discretionary in nature and it may be modified, amended, suspended or
terminated by Toro at any time, unless otherwise provided in the Plan, the
Restricted Stock Award Agreement or this Restricted Stock Award Acceptance
Agreement;

 

(b)                                 The grant of the Restricted Stock Award is
voluntary and occasional and does not create any contractual or other right to
receive future Restricted Stock Awards, or benefits in lieu of Restricted Stock
Awards, even if Restricted Stock Awards have been granted repeatedly in the
past;

 

(c)                                  All decisions with respect to future
Restricted Stock Award grants, if any, will be at the sole discretion of Toro;

 

(d)                                 I am voluntarily participating in the Plan;

 

(e)                                  The Restricted Stock Award is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for Toro or the
Employer;

 

(f)                                   In the event I am not an employee of Toro,
this Restricted Stock Award will not be interpreted to form an employment
contract or relationship with Toro;

 

(g)                                  The future value of the Award Shares
subject to the Restricted Stock Award is unknown and cannot be predicted with
certainty and if the Restricted Stock Award vests and the Award Shares become
non-forfeitable in accordance with the terms of the Restricted Stock Award
Agreement or this Restricted Stock Award Acceptance Agreement, the value of
those Award Shares may increase or decrease;

 

(h)                                 In consideration of the grant of the
Restricted Stock Award, no claim or entitlement to compensation or damages shall
arise from termination of the Restricted Stock Award or diminution in value of
the Restricted Stock Award or Award Shares resulting from termination of my
employment or service by Toro the Employer (for any reason whatsoever and
whether or not in breach of applicable labor laws) and I hereby irrevocably
release Toro and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim

 

6

--------------------------------------------------------------------------------


 

is found by a court of competent jurisdiction to have arisen, then, by
acceptance of the Restricted Stock Award, I shall be deemed irrevocably to have
waived my entitlement to pursue such claim;

 

(i)                                     In the event of termination of my
employment or other service (whether or not in breach of local labor laws), my
right to receive the Restricted Stock Award and vest in the Restricted Stock
Award under the Plan, if any, will terminate effective as of the date of
termination of my active employment or other service as determined in the sole
discretion of the Committee and will not be extended by any notice of
termination of employment or severance period provided to me by contract or
practice of Toro or the Employer or mandated under local law; furthermore, in
the event of termination of my employment or other service (regardless of any
contractual or local law requirements), my right to vest in the Restricted Stock
Award after such termination, if any, will be measured by the date of
termination of my active employment or other service and will not be extended by
any notice of termination of employment or severance period provided to me by
contract or practice of Toro or the Employer or mandated under local law;  the
Committee shall have the sole discretion to determine the date of termination of
my active employment or service for purposes of the Restricted Stock Award;

 

(j)                                    Neither Toro nor the Employer is
providing any tax, legal or financial advice, nor is Toro or the Employer making
any recommendations regarding my participation in the Plan or my acceptance of
the Restricted Stock Award; and

 

(k)                                 I have been advised to consult with my own
personal tax, legal and financial advisors regarding my participation in the
Plan before taking any action related to the Plan.

 

I hereby acknowledge that I have received electronically a copy of the Plan, the
U.S. Prospectus relating to the Plan and Toro’s most recent Annual Report on
Form 10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the U.S. Prospectus or any future Prospectuses
relating the Plan and copies of all reports, proxy statements and other
communications distributed to Toro’s security holders generally by email
directed to my Toro email address.

 

Note:  If you do not wish to accept the Restricted Stock Award on the terms
stated in the Restricted Stock Award Agreement or this Restricted Stock Award
Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel, or Managing Director, HR & Total Rewards, as
applicable, to decline the grant.

 

 

Signature:

 

 

Print Name:

 

 

Date:

 

 

7

--------------------------------------------------------------------------------
